Case 19-01069-JMM             Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34          Desc Main
                                        Document      Page 1 of 14



      Holly Roark, ISB No. 7143
      ROARK LAW OFFICES
      950 Bannock St. Ste. 1100
      Boise, ID 83702
      Telephone: (208) 536-3638
      Facsimile: (310) 553-2601
      Email: holly@roarklawboise.com

      Counsel for Debtors-in-possession

                               UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO – BOISE

      In Re:                                        Case No. 19-01069-JMM

      WILLIAM E. DEMPSEY, II, and                   Chapter 11
      AMY D. DEMPSEY,

      Debtors and Debtors in Possession.


    DECLARATION OF WILLIAM E. DEMPSEY, II, IN SUPPORT OF DEBTORS’
OBJECTION TO BRUNOBUILT, INC.’S MOTION TO EXTEND DEADLINE TO OBJECT
                   TO INTERIM FEE APPLICATION

        I, William E. Dempsey, II, declare as follows:

        1.      I am one of the Debtors and Debtors-in-Possession in the above-referenced case. I

have personal knowledge of the facts set forth herein and if called as a witness I could and would

testify thereto truthfully.

        2.      It is my understanding that creditor BrunoBuilt, Inc. (“BrunoBuilt”) asserts in this

matter that Amy Dempsey and I, as Debtors and Debtors-in-Possession, should list on our asset

schedule a potential malpractice claim against Davison, Copple, Copple & Copple, LLP and its

attorneys, Terry C. Copple and Michael E. Band (collectively, “Davison Copple”) in connection with

their representation of Amy and me in the dispute arising from the Construction Contract at 238 Alto

Via Ct. in Boise, Idaho including the litigation filed the Fourth Judicial District of the State of Idaho

styled as BrunoBuilt, Inc. v. Dempsey et al., Ada County Civil Case No. CV01-17-23686 (the

“BrunoBuilt v. Dempsey Case”).


        DECLARATION OF WILLIAM E. DEMPSEY, II, IN SUPPORT OF DEBTORS’ OBJECTION
         TO BRUNOBUILT, INC.’S MOTION TO EXTEND DEADLINE TO OBJECT TO INTERIM
                                   FEE APPLICATION - 1
Case 19-01069-JMM           Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34                 Desc Main
                                      Document      Page 2 of 14



        3.      It is my further understanding that the basis of BrunoBuilt’s contention in this regard

is that we did not sue, prior to the expiration of applicable statutes of limitation, any third parties (e.g.,

the architectural and engineering firms who provided services related to the lot and home, Boise City,

etc. (the “Third Parties”)) for damages in relation to the landslide affecting Alto Via Ct. from which

the BrunoBuilt v. Dempsey Case arose.

        4.      The purpose of this declaration is to explain and confirm to the Court that Davison

Copple, and specifically Terry C. Copple and Michael E. Band, discussed with Amy and me the

possibility of making claims against such Third Parties on multiple occasions prior to the expiration

of any applicable statutes of limitation.

        5.      BrunoBuilt’s complaint in the BrunoBuilt v. Dempsey Case was filed on December 27,

2017. I emailed a copy to Mr. Copple on December 29, 2017. Amy and I met with Mr. Copple and

Mr. Band on January 8, 2018, in Mr. Copple’s office to discuss his analysis of the Complaint and the

path forward in litigation. During this meeting, one of the topics that was discussed was the possibility

of suing the Third Parties. Amy and I inquired as to the costs of pursuing the claims in terms of

attorneys’ fees, expert costs, and time. Mr. Copple advised that the expert costs and attorney fees

could be significant as it was likely to involve extensive expert testimony to establish negligence and

that litigating with insured parties is often contentious. Mr. Copple advised that litigating with these

Third Parties would likely necessitate the retention of several experts to generate reports and provide

testimony, including experts in the fields of engineering, architecture, and land use development and

planning.    Amy and I advised Mr. Copple that we did not have the financial resources to

simultaneously defend against BrunoBuilt while litigating with these additional parties; nor were we

personally interested in embarking upon additional litigation.

        6.      On the morning of Monday, April 2, 2018, Amy and I received an email from Mr. Band

to which was attached a PDF copy of a letter from BrunoBuilt’s attorney Wyatt Johnson proposing a

way to settle the case. A true and accurate copy of this letter we received is attached hereto as EXHIBIT

A. This letter stated, in relevant part:




        DECLARATION OF WILLIAM E. DEMPSEY, II, IN SUPPORT OF DEBTORS’ OBJECTION
         TO BRUNOBUILT, INC.’S MOTION TO EXTEND DEADLINE TO OBJECT TO INTERIM
                                   FEE APPLICATION - 2
Case 19-01069-JMM              Doc 174      Filed 06/08/20 Entered 06/08/20 12:54:34                     Desc Main
                                          Document      Page 3 of 14



                 At this point in time, BrunoBuilt has suits filed against the engineers,
                 the City of Boise, and the developer to pursue its damages. Dempseys
                 have filed no claims. It is possible that if Dempseys wait until the
                 completion of this litigation, the applicable statutes of limitations will
                 prevent Dempseys from bringing any claims. As part of a settlement,
                 BrunoBuilt could assign its pending claims to Dempseys, and they
                 could step in and pursue their damages for the increased contact cost
                 and their diminished market value. BrunoBuilt could also provide
                 copies of the substantial materials that have been collected in discovery
                 and investigation. The materials consist of tens of thousands of pages.


        7.       The foregoing letter (Ex. A) prompted a meeting at the office of Davison Copple that

afternoon at 1:30 p.m. to discuss Mr. Johnson’s letter and proposal. Present at the meeting were me,

Amy, Mr. Copple, and Mr. Band. During this meeting we again discussed pursuing claims against

the Third Parties. It was discussed that the claims might expire as noted in Mr. Johnson’s letter. We

confirmed to Mr. Copple and Mr. Band that we understood this risk and that we did not desire to

expand the litigation because we had neither the financial nor emotional bandwidth to do so. For the

same reason, we declined to take an assignment of the claims as proposed by Mr. Johnson.

        8.       I understand that Mr. Band made a note to the file after this meeting, which is attached

hereto as EXHIBIT B. I have reviewed these notes and confirm that they accurately summarize our

April 2, 2018, phone call.

        9.       On or about May 10, 2018, we learned that Rick Stacey and Chad Nicholson of the law
firm McConnell, Wagner, Sykes, and Stacey were replacing Wyatt Johnson of Angstman Johnson as

BrunoBuilt’s attorneys. 1 We viewed this as a potential positive, as we knew that Stacey had

represented the other Alto Via homeowners and had access to expert witnesses which could be

leveraged by BrunoBuilt against the parties it had sued to recover from them rather than us.

        10.      BrunoBuilt’s change of attorneys prompted a phone call on May 14, 2018, to discuss

the change of attorneys as well as potential benefits in BrunoBuilt’s efforts to recover against the

professionals. The participants in the call were me, Amy, Mr. Copple, and Mr. Band. During this


1
 In fact, BrunoBuilt later sued Mr. Johnson for malpractice, which lawsuit remains pending: BrunoBuilt, Inc. v.
Angstman Johnson, PLLC and Wyatt B. Johnson, Ada County Civil Case No. CV01-18-11685.


        DECLARATION OF WILLIAM E. DEMPSEY, II, IN SUPPORT OF DEBTORS’ OBJECTION
         TO BRUNOBUILT, INC.’S MOTION TO EXTEND DEADLINE TO OBJECT TO INTERIM
                                   FEE APPLICATION - 3
Case 19-01069-JMM   Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                              Document      Page 4 of 14
Case 19-01069-JMM        Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34      Desc Main
                                   Document      Page 5 of 14



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 8, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of
America (NC) ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of
America, N.A. ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

N/A

/s/ Holly Roark
________________________
Holly Roark




           DEBTORS-IN-POSSESSION’S OBJECTION TO BRUNOBUILT, INC.’S MOTION
             OBJECTING TO DEBTORS’ CLAIM OF A HOMESTEAD EXEMPTION- 1
Case 19-01069-JMM   Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                              Document      Page 6 of 14




                          EXHIBIT “A”
Case 19-01069-JMM   Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                              Document      Page 7 of 14




                                                                 EXHIBIT A
Case 19-01069-JMM   Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                              Document      Page 8 of 14




                                                                       EXHIBIT A
Case 19-01069-JMM   Doc 174     Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                              Document      Page 9 of 14




                                                                           EXHIBIT A
Case 19-01069-JMM   Doc 174 Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                           Document    Page 10 of 14




                          EXHIBIT “B”
Case 19-01069-JMM   Doc 174 Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                           Document    Page 11 of 14




                                                                 EXHIBIT B
Case 19-01069-JMM   Doc 174 Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                           Document    Page 12 of 14




                          EXHIBIT “C”
Case 19-01069-JMM   Doc 174 Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                           Document    Page 13 of 14




                                                                       EXHIBIT C
Case 19-01069-JMM   Doc 174 Filed 06/08/20 Entered 06/08/20 12:54:34   Desc Main
                           Document    Page 14 of 14




                                                                  EXHIBIT C
